DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicants' amendment received on 03/18/2022.

Claim Status
Claims 1-2, 4-5, 7-8 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 03/18/2022 have been fully considered but are not persuasive.
Regarding Applicants’ arguments concerning the Examiner comments that the claims “are only entitled to the priority date of 08/09/2021 because independent claims 1, 4, 7 contain limitations which were described only in the abstract dated 08/09/2021 (and in the claims themselves) and nowhere else”, Examiner respectfully disagrees.
First, Examiner would like to repeat for the record, as a show of good faith to compact prosecution, Examiner had tried his best to find and use prior art with priority date older than 05/01/2004 despite the fact that the claims are only entitled to priority date of 08/09/2021.
Second, Applicants provided paragraphs 37-38, 55, 57 and table 2 of Published Application 2021/0376971 as support for the limitations in claims 1, 4, 7. However what is being described in paragraphs 37-38, 55, 57 and table 2 clearly do not support the limitations.
Let’s look at paragraphs 37-38, 55, 57 and table 2 in details:
“To facilitate the user terminals to operate in a variable bandwidth (VB) environment, specific signaling and control methods are required. Radio control and operation signaling is realized through the use of a core-band (CB). A core-band, substantially centered at the operating center frequency, is defined as a frequency segment that is not greater than the smallest operating channel bandwidth among all the possible spectral bands that the receiver is designed to operate with. For example, for a system that is intended to work at 5-, 6-, 8-, and 10-Mhz, the width of the CB can be 4 MHz, as shown in FIG. 6. The rest of the bandwidth is called sideband (SB). In one embodiment relevant or essential radio control signals such as preambles, ranging signals, bandwidth request, and/or bandwidth allocation are transmitted within the CB. In addition to the essential control channels, a set of data channels and their related dedicated control channels are placed within the CB to maintain basic radio operation. Such a basic operation, for example, constitutes the primary state of operation. When entering into the network, a mobile station starts with the primary state and transits to the normal full-bandwidth operation to include the sidebands for additional data and radio control channels.” (paragraph 37-38)
“In another embodiment, the system provides the bandwidth information via downlink signaling, such as using a broadcasting channel or a preamble. When entering into a VB network, the mobile stations will scan the spectral bands of different center frequencies in which the receiver is designed to operate and decode the bandwidth information contained in the broadcasting channel or preamble.” (paragraph 55)
“In accordance with the principles of this invention, multi-modes are devised for a VB-OFDMA system to handle an exceptionally wide range of variation in channel bandwidth. The entire range of bandwidth variation is divided into smaller parts—not necessarily in equal size—each of which will be dealt with as a separate mode or range.” (paragraph 57)
Table 2:

    PNG
    media_image1.png
    173
    412
    media_image1.png
    Greyscale

Clearly, none of paragraphs 37-38, 55, 57 and table 2 mention anything regarding:
“the frequency processing circuitry and the processor are configured to receive additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band; and the frequency processing circuitry and the processor configured to access the cell using the broadcast information received in both the first band and the second band.” (claim 1)
“receiving, by the mobile station, additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band; and accessing, by the mobile station, the cell using the broadcast information received in both the first band and the second band.” (claim 4)
“the frequency processing circuitry and the processor are configured to transmit additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band.” (claim 7)
Clearly paragraphs 37-38 only describe “the sidebands for additional data and radio control channels” and do not describe “receive additional broadcast information by processing a second band… access the cell using the broadcast information received in both the first band and the second band” (claim 1 for example)
Clearly paragraph 55 only describe “the system provides the bandwidth information via downlink signaling, such as using a broadcasting channel or a preamble. When entering into a VB network, the mobile stations will scan the spectral bands of different center frequencies in which the receiver is designed to operate and decode the bandwidth information contained in the broadcasting channel or preamble.” and do not describe “receive additional broadcast information by processing a second band… access the cell using the broadcast information received in both the first band and the second band” (claim 1 for example)
Regarding Applicants’ arguments that the prior art doesn’t teach: “the frequency processing circuitry and the processor are configured to scan spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a cell, wherein the broadcast information includes bandwidth information”, Examiner respectfully disagrees.
Laroia clearly teaches the limitation “the frequency processing circuitry and the processor are configured to scan spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a cell” (Laroia, fig 5, paragraph 52-57, “Proceeding to step 404, the wireless terminal sets the search frequency (SF) to a minimum frequency. In other embodiments, the starting search frequency may be set to a value corresponding to the last known search band encompassing the last known carrier frequency. Operation proceeds to step 406, where the wireless terminal monitors a 1.25 MHz band centered around the SF for a beacon signal from the base station… In step 412, a determination is made as to whether any detected beacon in the current band can be identified as a carrier beacon… Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; fig 1, paragraph 38, “The beacon signals are transmitted from a base station on a downlink broadcast channel”; fig 4, paragraph 46-51, “Downlink band 806 includes a minimum frequency 807 and a plurality of service bands including a service band 808 for the area in which the WT is currently located. The service band 808 includes beacon signals transmitted periodically including carrier beacons and slope/sector beacons”)
Please notes, the claim language describes a band as a portion of a full bandwidth (“the first band being a portion of a full bandwidth”).
A frequency is clearly a portion of a full bandwidth.
Monitor is clearly scan.
Beacon is clearly broadcast information is since fig 1, paragraph 38 clearly mentions “The beacon signals are transmitted from a base station on a downlink broadcast channel”.
“frequency of the carrier beacon” or “service band” is clearly a first band since they are both “a portion of a full bandwidth”.
Laroia clearly teaches the limitation “wherein the broadcast information includes bandwidth information” (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier beacon includes bandwidth information (carrier frequency))
Carrier frequency is bandwidth information.
Regarding Applicants’ arguments that the prior art doesn’t teach: “the frequency processing circuitry and the processor are configured to receive additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band”, Examiner respectfully disagrees.
Larois clearly teaches the limitation “the frequency processing circuitry and the processor are configured to receive additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band;” (Laroia, fig 5, paragraph 52-57, “Next, in step 422, the wireless terminal, using the determined downlink carrier frequency, listens to the downlink channel for information that will allow the uplink carrier frequency to be determined. In some embodiments, the uplink carrier can be at a fixed offset from the downlink carrier. In some embodiments, the fixed offset between downlink and uplink carriers may be pre-known to the wireless terminal, and signaling step 422 may be omitted. Next, in step 424, the wireless terminal sets, the uplink carrier frequency and normal communications between the wireless terminal and base station may proceed. In step 426, the search operation is terminated. In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”; sideband because paragraph 52-57 also mentions “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency”)
Please notes, the claim language describes a band as a portion of a full bandwidth (“the first band being a portion of a full bandwidth”).
A frequency is clearly a portion of a full bandwidth.
Please notes, “a second band being in a single sideband… with respect to the first band” can mean multiple things:
A. The sideband is a separate band from the first band.
B. The sideband is within the first band.
If we assume A then:
The downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57)
If we assume B then:
The downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (service band which contains frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57)
Applicants is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since Applicants seem to not fully understand the rejections, as a show of good faith to compact prosecution, Examiner had decided to include more explanations in the rejections. Please notes, there is no new grounds of rejection, just simply more explanations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 102(e) as being anticipated by Laroia, US 2005/0085214.

For claim 1. Laroia teaches: A mobile station using orthogonal frequency division multiple access (OFDMA), the mobile station comprising: frequency processing circuitry; and a processor, (Laroia, fig 8, paragraph 71, mobile node with processor and frequency processing circuitries such as receiver with decoder and transmitter with encoder; paragraph 37, “The method and apparatus of the present invention will be described in the exemplary context of an orthogonal frequency division multiplexing ( OFDM) system”) wherein: 
the frequency processing circuitry and the processor are configured to scan spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a cell, (Laroia, fig 5, paragraph 52-57, “Proceeding to step 404, the wireless terminal sets the search frequency (SF) to a minimum frequency. In other embodiments, the starting search frequency may be set to a value corresponding to the last known search band encompassing the last known carrier frequency. Operation proceeds to step 406, where the wireless terminal monitors a 1.25 MHz band centered around the SF for a beacon signal from the base station… In step 412, a determination is made as to whether any detected beacon in the current band can be identified as a carrier beacon… Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; fig 1, paragraph 38, “The beacon signals are transmitted from a base station on a downlink broadcast channel”; fig 4, paragraph 46-51, “Downlink band 806 includes a minimum frequency 807 and a plurality of service bands including a service band 808 for the area in which the WT is currently located. The service band 808 includes beacon signals transmitted periodically including carrier beacons and slope/sector beacons”; please notes, the claim language describes a band as a portion of a full bandwidth (“the first band being a portion of a full bandwidth”) and a frequency is clearly a portion of a full bandwidth; monitor is scan; “frequency of the carrier beacon” or “service band” is a first band since they are both “a portion of a full bandwidth”)
wherein the broadcast information includes bandwidth information; (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier beacon includes bandwidth information (carrier frequency))
the frequency processing circuitry and the processor are configured to receive additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band; (Laroia, fig 5, paragraph 52-57, “Next, in step 422, the wireless terminal, using the determined downlink carrier frequency, listens to the downlink channel for information that will allow the uplink carrier frequency to be determined. In some embodiments, the uplink carrier can be at a fixed offset from the downlink carrier. In some embodiments, the fixed offset between downlink and uplink carriers may be pre-known to the wireless terminal, and signaling step 422 may be omitted. Next, in step 424, the wireless terminal sets, the uplink carrier frequency and normal communications between the wireless terminal and base station may proceed. In step 426, the search operation is terminated. In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”; please notes, “a second band being in a single sideband… with respect to the first band” can mean multiple things: A. The sideband is a separate band from the first band or B. The sideband is within the first band. If we assume A then the downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57); If we assume B then the downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (service band which contains frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57))
and the frequency processing circuitry and the processor configured to access the cell using the broadcast information received in both the first band and the second band. (Laroia, fig 5, paragraph 52-57, “Laroia, fig 5, paragraph 52-57, “Next, in step 422, the wireless terminal, using the determined downlink carrier frequency, listens to the downlink channel for information that will allow the uplink carrier frequency to be determined. In some embodiments, the uplink carrier can be at a fixed offset from the downlink carrier. In some embodiments, the fixed offset between downlink and uplink carriers may be pre-known to the wireless terminal, and signaling step 422 may be omitted. Next, in step 424, the wireless terminal sets, the uplink carrier frequency and normal communications between the wireless terminal and base station may proceed.”)

For claim 2. Laroia discloses all the limitations of claim 1 and Laroia further teaches: wherein the first signal includes synchronization (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier frequency is synchronization information since the carrier downlink frequency is set, synchronized based on the detected and identified carrier frequency) and cell identification information. (Laroia, fig 5, paragraph 52-57, “In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”)

For claim 4. Laroia teaches: A method comprising: 
scanning, by a mobile station, spectral bands for a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a cell, (Laroia, fig 5, paragraph 52-57, “Proceeding to step 404, the wireless terminal sets the search frequency (SF) to a minimum frequency. In other embodiments, the starting search frequency may be set to a value corresponding to the last known search band encompassing the last known carrier frequency. Operation proceeds to step 406, where the wireless terminal monitors a 1.25 MHz band centered around the SF for a beacon signal from the base station… In step 412, a determination is made as to whether any detected beacon in the current band can be identified as a carrier beacon… Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; fig 1, paragraph 38, “The beacon signals are transmitted from a base station on a downlink broadcast channel”; fig 4, paragraph 46-51, “Downlink band 806 includes a minimum frequency 807 and a plurality of service bands including a service band 808 for the area in which the WT is currently located. The service band 808 includes beacon signals transmitted periodically including carrier beacons and slope/sector beacons”; please notes, the claim language describes a band as a portion of a full bandwidth (“the first band being a portion of a full bandwidth”) and a frequency is clearly a portion of a full bandwidth; monitor is scan; “frequency of the carrier beacon” or “service band” is a first band since they are both “a portion of a full bandwidth”)
wherein the broadcast information includes bandwidth information; (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier beacon includes bandwidth information (carrier frequency))
receiving, by the mobile station, additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band; (Laroia, fig 5, paragraph 52-57, “Next, in step 422, the wireless terminal, using the determined downlink carrier frequency, listens to the downlink channel for information that will allow the uplink carrier frequency to be determined. In some embodiments, the uplink carrier can be at a fixed offset from the downlink carrier. In some embodiments, the fixed offset between downlink and uplink carriers may be pre-known to the wireless terminal, and signaling step 422 may be omitted. Next, in step 424, the wireless terminal sets, the uplink carrier frequency and normal communications between the wireless terminal and base station may proceed. In step 426, the search operation is terminated. In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”; please notes, “a second band being in a single sideband… with respect to the first band” can mean multiple things: A. The sideband is a separate band from the first band or B. The sideband is within the first band. If we assume A then the downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57); If we assume B then the downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (service band which contains frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57))
and accessing, by the mobile station, the cell using the broadcast information received in both the first band and the second band. (Laroia, fig 5, paragraph 52-57, “Laroia, fig 5, paragraph 52-57, “Next, in step 422, the wireless terminal, using the determined downlink carrier frequency, listens to the downlink channel for information that will allow the uplink carrier frequency to be determined. In some embodiments, the uplink carrier can be at a fixed offset from the downlink carrier. In some embodiments, the fixed offset between downlink and uplink carriers may be pre-known to the wireless terminal, and signaling step 422 may be omitted. Next, in step 424, the wireless terminal sets, the uplink carrier frequency and normal communications between the wireless terminal and base station may proceed.”)

For claim 5. Laroia discloses all the limitations of claim 4, and Laroia further teaches: wherein the first signal includes synchronization (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier frequency is synchronization information since the carrier downlink frequency is set, synchronized based on the detected and identified carrier frequency) and cell identification information. (Laroia, fig 5, paragraph 52-57, “In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”)

For claim 7. Laroia teaches: A base station comprising: frequency processing circuitry; and a processor, (Laroia, fig 7, paragraph 60, base station with processor and frequency processing circuitries such as receiver with decoder and transmitter with encoder) wherein: 
the frequency processing circuitry and the processor are configured to scan spectral bands and transmit a first signal, the first signal having broadcast information and being in a first band, the first band being a portion of a full bandwidth of a cell, (Laroia, fig 5, paragraph 52-57, “Proceeding to step 404, the wireless terminal sets the search frequency (SF) to a minimum frequency. In other embodiments, the starting search frequency may be set to a value corresponding to the last known search band encompassing the last known carrier frequency. Operation proceeds to step 406, where the wireless terminal monitors a 1.25 MHz band centered around the SF for a beacon signal from the base station… In step 412, a determination is made as to whether any detected beacon in the current band can be identified as a carrier beacon… Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; fig 1, paragraph 38, “The beacon signals are transmitted from a base station on a downlink broadcast channel”; fig 4, paragraph 46-51, “Downlink band 806 includes a minimum frequency 807 and a plurality of service bands including a service band 808 for the area in which the WT is currently located. The service band 808 includes beacon signals transmitted periodically including carrier beacons and slope/sector beacons”; please notes, the claim language describes a band as a portion of a full bandwidth (“the first band being a portion of a full bandwidth”) and a frequency is clearly a portion of a full bandwidth; monitor is scan; “frequency of the carrier beacon” or “service band” is a first band since they are both “a portion of a full bandwidth”)
wherein the broadcast information includes bandwidth information; (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier beacon includes bandwidth information (carrier frequency))
the frequency processing circuitry and the processor are configured to transmit additional broadcast information by processing a second band being in a single sideband in the frequency domain of the full bandwidth of the cell with respect to the first band. (Laroia, fig 5, paragraph 52-57, “Next, in step 422, the wireless terminal, using the determined downlink carrier frequency, listens to the downlink channel for information that will allow the uplink carrier frequency to be determined. In some embodiments, the uplink carrier can be at a fixed offset from the downlink carrier. In some embodiments, the fixed offset between downlink and uplink carriers may be pre-known to the wireless terminal, and signaling step 422 may be omitted. Next, in step 424, the wireless terminal sets, the uplink carrier frequency and normal communications between the wireless terminal and base station may proceed. In step 426, the search operation is terminated. In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”; please notes, “a second band being in a single sideband… with respect to the first band” can mean multiple things: A. The sideband is a separate band from the first band or B. The sideband is within the first band. If we assume A then the downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57); If we assume B then the downlink carrier frequency (second band) is clearly a single sideband with respect to the first band (service band which contains frequency of the carrier beacon) since “A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency” (Laroia, paragraph 52-57))

For claim 8. Laroia discloses all the limitations of claim 7 and Laroia further teaches: wherein the first signal includes synchronization (Laroia, fig 5, paragraph 52-57, “Returning to step 412, if a detected beacon in the current search band can be identified as a carrier beacon, operation proceeds to step 420. In step 420, the carrier downlink frequency is set based on the detected and identified carrier frequency. A predetermined and known offset may exist between the frequency of the carrier beacon and the downlink carrier frequency.”; carrier frequency is synchronization information since the carrier downlink frequency is set, synchronized based on the detected and identified carrier frequency) and cell identification information. (Laroia, fig 5, paragraph 52-57, “In step 422, the wireless terminal may also obtain other system information, such as the identifier of the service provider that is currently operating the service band. The wireless terminal may compare the found identifier of the service provider with its own service agreement to determine whether to access the detected service band.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462